Case: 12-30759       Document: 00512229498         Page: 1     Date Filed: 05/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 3, 2013
                                     No. 12-30759
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




DARRYL C. DEAN,

                                                  Plaintiff-Appellant,

versus

CITY OF NEW ORLEANS,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:11-CV-2209



Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       Darryl Dean, proceeding pro se and in forma pauperis, appeals the dismis-
sal of his claims against the City of New Orleans. We affirm and deny all


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30759     Document: 00512229498       Page: 2   Date Filed: 05/03/2013



                                    No. 12-30759

pending motions.


                                         I.
      The Small Business Administration (“SBA”) declined to extend Dean’s
temporary appointment as a paralegal specialist in its Fort Worth, Texas, Office
of Disaster Assistance. The SBA learned that Dean had made false statements
when applying for the position and specifically that he had failed to disclose that
the City of New of Orleans had terminated his employment with its police
department.
      Dean filed an administrative claim against the SBA, which was denied.
The Equal Employment Opportunity Commission (“EEOC”) affirmed that denial,
after which Dean sued the SBA and the City of New Orleans (sued as the “New
Orleans Police Department”) in the Northern District of Texas. Dean’s claims
against the city were severed and transferred to the Eastern District of
Louisiana.
      Although the precise contours of the city’s alleged wrongdoing remain
murky, Dean’s claims generally arise from the police department’s disclosure of
his termination to the SBA. Dean’s brief also intimates a direct challenge to his
firing by the city. The district court dismissed all claims on the pleadings and
denied Dean’s motion to hold the city in contempt.


                                        II.
      Dean seems to contest the transfer to the Eastern District of Louisiana.
Although we seldom address claims raised for the first time on appeal, e.g.,
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (per curiam),
we “liberally construe briefs of pro se litigants,” Grant v. Cuellar, 59 F.3d 523,
524 (5th Cir. 1995) (per curiam).
      The district court in the Northern District of Texas did not abuse its

                                         2
     Case: 12-30759         Document: 00512229498          Page: 3    Date Filed: 05/03/2013



                                         No. 12-30759

“broad discretion in deciding whether to order a transfer.”1 As explained in its
order, the “New Orleans Police Department does not reside in the Northern Dis-
trict of Texas, nor does it appear that [Dean]’s claims against the New Orleans
Police Department occurred in the Northern District of Texas.”


                                               III.
       The district court dismissed Dean’s claims after the city moved for judg-
ment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).2 “We
review rule 12(c) dismissals de novo.” Hughes v. Tobacco Inst., Inc., 278 F.3d
417, 420 (5th Cir. 2001). “[T]he central issue is whether, in the light most favor-
able to the plaintiff, the complaint states a valid claim for relief.” Id. (citation
and internal quotation marks omitted) (alteration in original).


                                               IV.
       We agree with the district court that many of Dean’s federal claims are
time-barred. The 42 U.S.C. § 1983 claims are prescribed by Louisiana state law.
See Jacobsen v. Osborne, 133 F.3d 315, 319 (5th Cir. 1998). Any constitutional
violations committed by the police department occurred no later than November
2007, when Dean’s job with the SBA ended. Dean did not sue until July 2011
—more than three years later, and well after the one-year statute of limitations
had run. See id. Dean does not allege that his § 1983 claims were equitably
tolled or that they accrued at a later date.
       The city terminated Dean in June 2003, more than four years before new
legislation established that the Uniformed Services Employment and Reemploy-
ment Rights Act (“USERRA”) has no statute of limitations. Dean’s USERRA

       1
           Caldwell v. Palmetto State Sav. Bank, 811 F.2d 916, 919 (5th Cir. 1987) (per curiam).
       2
         The district court also dismissed Dean’s claims, in the alternative, pursuant to 28
U.S.C. § 1915(e)(2)(B).

                                                3
     Case: 12-30759        Document: 00512229498          Page: 4    Date Filed: 05/03/2013



                                       No. 12-30759

claims, therefore, are barred by the federal four-year statute of limitations
applicable to general civil claims.3
       Dean’s Title VII and Americans with Disabilities Act claims are barred,
because he never filed with the EEOC a charge of discrimination against the
city.4 As explained by the district court, moreover, the applicable limitations
period had long since expired when Dean filed his administrative claim against
the SBA. Similarly, the Rehabilitation Act claim is barred, because he has not
alleged, much less established, that he contacted an equal employment oppor-
tunity counselor within forty-five days of the alleged discriminatory act. See
Henrickson v. Potter, 327 F.3d 444, 447 (5th Cir. 2003).


                                              V.
       We agree with the district court that Dean failed to state a cognizable
claim arising from the applicable perjury statutes, the Privacy Act, the Health
Insurance Portability and Accountability Act, or 10 U.S.C. § 12304. Dean has
not established the elements of criminal perjury, e.g., that any allegedly false
statements were made under oath before a competent tribunal, see 18 U.S.C.
§ 1621(1), nor has he shown his claims withstand the absolute immunity often
available to civil-perjury defendants, see, e.g., Moore v. McDonald, 30 F.3d 616,
618–20 (5th Cir. 1994).
       The Privacy Act generally applies only to the production of records by fed-
eral agencies. See 5 U.S.C. § 551(1). Neither the city nor its police department
is a federal agency, and Dean has not demonstrated that those entities are other-

       3
        See § 28 U.S.C. 1658(a); Middleton v. City of Chi., 578 F.3d 655, 657–63 (7th Cir. 2009)
(holding that § 1658’s “catch-all” statute of limitations bars USERRA claims that accrued more
than four years before the October 2008 enactment of the Veterans’ Benefit Improvement Act
(“VBIA”)); see also Rogers v. City of San Antonio, 392 F.3d 758, 772–73 (5th Cir. 2004) (affirm-
ing, based on waiver and pre-VBIA, a four-year statute of limitations for USERRA claims).
       4
           See Dao v. Auchan Hypermarket, 96 F.3d 787, 788–89 (5th Cir. 1996) (per curiam).

                                               4
    Case: 12-30759      Document: 00512229498     Page: 5   Date Filed: 05/03/2013



                                   No. 12-30759

wise subject to the Privacy Act.
        The district court properly dismissed Dean’s claim that the city improperly
released medical information, because “there is no private cause of action under
HIPAA.” Acara v. Banks, 470 F.3d 569, 572 (5th Cir. 2006) (per curiam). We
agree that Dean has not stated a plausible claim for relief under 10 U.S.C.
§ 12304, which addresses the President’s authority to order reservists to active
duty.


                                        VI.
        We affirm the dismissal of Dean’s state law claims and the denial of his
motion for contempt. We also deny Dean’s motions to supplement the record and
appoint counsel, and we dismiss any remaining claims not explicitly addressed
above.
        AFFIRMED.




                                         5